Mr. Justice Eakin
delivered the opinion of the court.
The theory upon which the plaintiff asks to recover is that the agreement vested in each of the parties thereto an equal interest in the land. Unless that is the effect of the agreement, plaintiff has no standing in the court. The land was the property of David, and the other parties had no money invested in it, nor claim upon it, other than as disclosed by this agreement. David entered into *566an agreement with them by which they were to put the land on the market and sell it; and after David was paid the value of the land, and the interest and expenses of putting it on the market and selling it were satisfied, all the proceeds of such sales should be divided equally between David, Hobson, Oliver, and Colcord. The conveyance of the unsold land by David to Oliver had no relation to the agreement of July 8, 1889, but was made for the sole benefit of David. That agreement does not transfer to Hobson, Oliver, and Colcord any title or interest in the land, but merely entitled them to a share of the proceeds from sales after certain claims were paid. Any land not sold remains the property of David, and Hobson, Oliver, and Colcord have no claim upon it, nor interest in it; and, before plaintiff can be entitled to an accounting against Oliver and Colcord, he must show that he has fulfilled his part of the agreement, namely, that he has used his best endeavors to find purchasers for the property, and that he aided in making the sales. As against David, his estate, or the land, plaintiff can have no claim; and he shows by his own testimony that he left the labor, expense, and burden of the sales and care of the property exclusively to Oliver, when he said:
“It was not expected that Mr. Colcord or myself would not be deeply interested in the sale of the property, because we had the utmost confidence in Mr. Oliver to carry on the business, and he did it about as well as it could be done.”
He further testified that he most certainly did rely entirely upon Mr. Oliver taking care of that end of the business; that he knew that Oliver was able to handle that better than the three of them; and that from about the year 1892 or 1898 until this time he has not done anything to further the sale, but, in fact, abandoned the contract about that time. He has done nothing to aid in the disposition of the land, nor has he aided in making *567the sales, and therefore has no claim for an accounting against Oliver and Colcord; and, having no equity in the land, there is no equity in his favor.
The decree is affirmed. Affirmed.